               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

PAMELA SMITH,                   )
                                )
            Plaintiff,          )
                                )
v.                              )                Case No. CIV-19-426-D
                                )
STATE OF OKLAHOMA ex rel. TULSA )
COUNTY DISTRICT ATTORNEY        )
OFFICE, et al.,                 )
                                )
            Defendants.         )


                                       ORDER

      Before the Court is Defendants’ Motion to Dismiss [Doc. No. 4], filed pursuant to

Fed. R. Civ. P. 12(b)(6). Plaintiff Pamela Smith, who is appearing pro se, has made no

timely response to the Motion within the extended time period provided by the Order of

June 24, 2019 [Doc. No. 7]. The Court expressly cautioned Plaintiff in the Order of the

consequence of failing to respond in a timely manner. Under the circumstances, the Court

finds in the exercise of its discretion that the Motion should be deemed confessed pursuant

to LCvR7.1(g).

      Further, for the reasons fully set forth in the Motion and supporting brief, the Court

finds that the Complaint fails to state a claim upon which relief can be granted. All of

Plaintiff’s claims based on conduct of Donald Cochran while she was as an inmate of the

Oklahoma Department of Corrections in 1997 and 1998 are barred by the final judgment

entered in Smith v. Dep’t Pub. Safety, Case No. CIV-00-35-C, J. (N.D. Okla. March 1,
2004), aff’d sub nom. Smith v. Cochran, 182 F. App’x 854 (10th Cir. 2006). 1 Also,

neither the State of Oklahoma nor its agencies or departments are subject to suit under 42

U.S.C. § 1983, and all of Plaintiff’s claims are time barred by operation of the applicable

statutes of limitations. 2 Finally, any individual-capacity claims that might be brought

against the Tulsa County District Attorney or the Oklahoma Attorney General are barred

by prosecutorial immunity.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Dismiss [Doc. No. 4]

is GRANTED. This action is DISMISSED with prejudice to refiling. 3 A separate

judgment of dismissal shall be entered.

       IT IS SO ORDERED this 26th day of July, 2019.




       1
           The Court may properly consider matters subject to judicial notice. See Tellabs, Inc.
v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Gee v. Pacheco, 627 F.3d 1178, 1186
(10th Cir. 2010); Pace v. Swerdlow, 519 F.3d 1067, 1073 (10th Cir. 2008).

       2
           “[I]f the allegations [of a complaint] show that relief is barred by the applicable statutes
of limitations, the complaint is subject to dismissal for failure to state a claim.” Vasquez Arroyo
v. Starks, 589 F.3d 1091, 1096-97 (10th Cir. 2009) (internal quotation omitted).

       3
          “A dismissal with prejudice is appropriate where a complaint fails to state a claim under
Rule 12(b)(6) and granting leave to amend would be futile.” Brereton v. Bountiful City Corp.,
434 F.3d 1213, 1219 (10th Cir. 2006); accord Full Life Hospice, LLC v. Sebelius, 709 F.3d 1012,
1018 (10th Cir. 2013) (leave to amend should be freely granted, but amendment may be denied
when it would be futile).
                                                  2
